Reade, J.
The 15th section of ch.. 39, of the Rev. Code, authorizes the Superior Courts to decree alimony at any time “pending the suit;” for the meaning of which phrase we may refer to Simmons v. Simmons, post p. 63. In the present case his Honor made the decree at the return term, after the coming in of the answer; and, in” considering the appeal that has been taken, this court is allowed by the ex*47press words of the section above cited, to “ re-examine only the sufficiency of the petition to entitle the petitioner to relief.” That petition, among other things, alleges that the defendant is guilty of adultery. If this he true, it is”sufficient to entitle the petitioner to relief.
The alimony in question was allowed in 1864, and its amount may he excessive now ; hut it will he within the power of the court below to revise that allowance, and adjust it to present circumstances.
The interlocutory order must he affirmed.
This opinion will he certified to the court below.
Per, Curiam.
Ordered accordingly.